DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
Election/Restrictions
Claims 7-17 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchitani et al. (US 5350189 A, hereinafter Tsuchitani) in view of Montez et al. (US 20170313573 A1, hereinafter Montez) and Yamaguchi et al. (US 20070062285 A1, hereinafter Yamaguchi).
As to claim 1, Tsuchitani teaches a semiconductor device comprising: 
a substrate 3 (fig. 14); 
an electrode 6 provided on the substrate;
a movable portion 4 provided on the substrate; 
a junction frame (element 2, not including mass 4 and flexure 8) provided on the substrate to surround the movable portion; 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (IR)]
    PNG
    media_image1.png
    480
    722
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (IR2)]
    PNG
    media_image2.png
    398
    731
    media_image2.png
    Greyscale

a prevention film 5 (film 5 is a prevention film that prevents direct contact between the cap 1 and the movable portion 4) formed on the inside wall of the cap, the prevention film having a plurality of dents (the dents conforming to the individual grooves 10). 
Tsuchitani does not teach that the inside wall of the cap has irregularly spaced bumps and dents (the grooves 10 do not read on the claimed irregularly spaced dents because grooves 10 are regularly spaced), and 
that the prevention film has irregularly spaced bumps and dents,
wherein the electrode is arranged outside an outer periphery of the junction frame (the Examiner notes that Tsuchitani’s electrode 6 does not read on the claimed electrode due to its location within the periphery of the function frame).

Montez teaches the concept of a sensor with a prevention film 602 (fig. 9; ¶29 teaches that prevention film 602 is an electrode layer, making it analogous to Tsuchitani’s prevention films 5-6, which are also electrodes) with a plurality of irregularly spaced bumps and dents (see fig. 9), and 
wherein a surface (of layer 702 – fig. 9) on which the prevention film is formed also has a plurality of irregularly spaced bumps and dents (the surface of layer 702 is analogous to the surfaces of layers 1 and 3 of Tsuchitani, because they also support prevention films; the Examiner notes that the provision of irregularly spaced bumps and dents still allows for other structural features such as a stopper 607, as described in ¶26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tsuchitani such that the prevention films and the surfaces supporting the prevention films each have a plurality of irregularly spaced bumps and dents to reduce the possibility of stiction (¶38, Montez).
Regarding the electrode, 
Yamaguchi teaches an accelerometer (title) comprising a substrate 1, an electrode (i.e. one of the electrodes 11a-11b for outputting signals from the sensing electrodes 4-5) provided on the substrate, and
a junction frame 7,
wherein the electrode is arranged outside an outer periphery of the junction frame (fig. 1;  the Examiner notes that the substrate is dimensioned to accommodate the electrode outside the perimeter of the junction frame).

Tsuchitani as modified teaches the inside wall of the cap 1 (Tsuchitani) has irregularly spaced bumps and dents (Tsuchitani was modified such that the surfaces supporting the prevention layers 5-6 have irregularly spaced bumps and dents, and the inside wall of the cap is one such surface). 

As to claim 2, Tsuchitani as modified teaches wherein a surface roughness of the inside wall and a surface roughness of the prevention film are equal (fig. 9 of Montez shows that the roughness of the prevention layer 602 and the roughness of the surface of layer 702 supporting the prevention layer are substantially equal, meaning the roughnesses of the modified Tsuchitani’s prevention layer and inside wall are substantially equal). 

As to claim 2, under a second interpretation, Tsuchitani as modified teaches the limitations of the claim except wherein a surface roughness of the inside wall and a surface roughness of the prevention film are equal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tsuchitani as modified such that the surface roughness of the inside wall and a surface roughness of the prevention film are equal by routine experimentation for the predictable result that the possibility of stiction is still successfully reduced.

As to claim 4, Tsuchitani teaches wherein the prevention film 5 is made of metal (col. 4 lines 12-15). 

As to claim 5, Tsuchitani teaches wherein a space surrounded by the recessed portion and the substrate contains inert gas (the claimed inert gas is not positively recited as part of the claimed device, and the space in the device is capable of containing inert gas, e.g. if the device is formed in an inert gas environment; in other 

As to claim 6, Tsuchitani teaches wherein a space surrounded by the recessed portion and the substrate is a vacuum (the claimed vacuum is not positively recited as part of the claimed device, and the space in the device is capable of containing a vacuum, e.g. if the device is formed in a vacuum environment; in other words, the recitation of the vacuum does not provide a further structural limitation of the device that distinguishes over the prior art). 

As to claim 18, Tsuchitani as modified teaches wherein the recessed portion (comprising Tsuchitani’s grooves 10) is formed by sandblasting (in light of Montez’s teachings, the recessed portion has irregularly spaced bumps and dents on the inside of Tsuchitani’s grooves 10, and the irregularly spaced bumps and dents are able to have been made by sandblasting).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchitani in view of Montez and Yamaguchi as applied to claim 1 above and further in view of Yoda (US 20130042684 A1).
As to claim 3, Tsuchitani as modified teaches the limitations of the claim except wherein the cap and the junction frame are bonded by covalent bonding.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Tsuchitani as modified such that the bond between the glass (i.e. cap 1 of Tsuchitani) and silicon (junction frame of Tsuchitani) is made by covalent bonding as taught by Toda since such a modification would be a simple substitution of one kind of bond for another for the predictable result that the layers are still successfully bonded and the sensor still successfully senses.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchitani in view of Montez and Yamaguchi as applied to claim 1 above and further in view of Tsuchitani et al. (US 5417312 A, hereinafter Tsuchitani2).
As to claim 5, Tsuchitani as modified under a second interpretation teaches the limitations of the claim except wherein a space surrounded by the recessed portion and the substrate contains inert gas. 
Tsuchitani2 teaches wherein a space surrounding movable portion 5 contains an inert gas (fig. 1, col. 12 lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tsuchitani as modified such that the space surrounding movable portion 5 contains an inert gas since such a modification would be a simple substitution of one gas for another for the predictable result that the sensor still successfully detects acceleration.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchitani in view of Montez and Yamaguchi as applied to claim 1 above and further in view of Chiou et al. (US 7180019 B1, hereinafter Chiou).
As to claim 6, Tsuchitani as modified under a second interpretation teaches the limitations of the claim except wherein a space surrounded by the recessed portion and the substrate is a vacuum.
Chiou teaches a vacuum 16 in the space surrounding the movable portion 30 (fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the space around the movable portion, of Tsuchitani as modified, to be a vacuum as taught by Chiou to further increase the sensitivity/responsiveness of the sensor due to eliminating air that can inhibit movement of the movable portion (the grooves 10 of Tsuchitani are still useful as a backup measure in case the airtight seal of the sensor leaks and allows gas to enter). 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                                         

/JILL E CULLER/           Primary Examiner, Art Unit 2853